

117 HRES 684 IH: Recognizing the importance of ending the stigmatization of substance use disorder.
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 684IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Mr. Joyce of Ohio (for himself, Mr. Trone, Mrs. Carolyn B. Maloney of New York, Mr. Pappas, Mr. Rodney Davis of Illinois, Mr. Ryan, Mrs. Axne, Mr. Fitzpatrick, Mr. Stanton, Mr. Newhouse, Mr. DeSaulnier, Mr. Deutch, Mr. Cárdenas, Mr. Garbarino, and Mr. Katko) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the importance of ending the stigmatization of substance use disorder.Whereas nearly 841,000 people have died since 1999 from a drug overdose;Whereas fatal overdoses in the United States increased from 2018 to 2019, and overdoses have increased since the onset of the COVID–19 pandemic;Whereas overdose killed a record 93,000 people in the United States in 2020, which was roughly a 27-percent increase from 2019;Whereas nearly 20,400,000 people have battled a substance use disorder in the past year;Whereas 5,200,000 young adults aged 18 to 25 needed substance use treatment in 2018;Whereas only 1.6 percent, or 547,000 young adults aged 18 to 25 received treatment in 2018;Whereas 15,100,000 adults aged 26 or older needed substance use treatment in 2018;Whereas only 1.4 percent or 3,000,000 adults aged 26 or older received treatment in 2018;Whereas stigma is defined as a set of negative beliefs that a group or society holds about a topic or group of people;Whereas stigma surrounding substance use disorder negatively affects access to care and has a detrimental effect on treatment outcomes;Whereas negative language and stigma regarding substance use disorder and addiction have shown to be a key barrier for people to seek and receive treatment while on the road to recovery; andWhereas talking about substance use disorder in a factual and humanizing way can reduce stigma and help people receive appropriate treatment and support.That the House of Representatives expresses the importance of ending the stigmatization of substance use disorder.